In a proceeding to invalidate a petition designating Javier Nieves as a candidate in a primary election to be held on September 9, 1997, for the nomination of the Democratic Party as its candidate for the public office of Member of the City Council of the City of New York from the 38th Council District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 6, 1997, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Since the appellant brought no petition to validate, the Supreme Court acted properly in not validating signatures which had been declared invalid by the Board of Elections (see, Matter of Krueger v Richards, 59 NY2d 680; Matter of Elwood v Jackson, 207 AD2d 507; Matter of Henry v Blake, 207 AD2d 508; Matter of Dickerson v Daly, 196 AD2d 610; Matter of Ford v D’Apice, 133 AD2d 191). O’Brien, J. P., Santucci, Joy, Friedmann and Florio, JJ., concur.